 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 364 
In the House of Representatives, U. S., 
 
December 1, 2011 
 
RESOLUTION 
Designating room HVC 215 of the Capitol Visitor Center as the Gabriel Zimmerman Meeting Room. 
 
 
Whereas public events allowing Members of Congress to meet with constituents are an intrinsic element of American democracy and representative government;  
Whereas at approximately 10:10 a.m. on January 8, 2011, a gunman attempted the assassination of Congresswoman Gabrielle Giffords, opening fire at her Congress on your Corner event in front of a Safeway supermarket in Tucson, Arizona, killing 6 and wounding 13, including Congresswoman Giffords;  
Whereas Christina-Taylor Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabriel Zimmerman lost their lives in the attack;  
Whereas Gabriel Zimmerman began his Congressional career in January 2007 as Constituent Services Supervisor for then newly elected Congresswoman Giffords, a role in which he supervised a robust constituent services operation and worked directly with the people of Arizona’s Eighth Congressional District to help them resolve problems with Federal agencies and to offer other forms of assistance;  
Whereas Gabriel Zimmerman then served as Congresswoman Giffords’ Director of Community Outreach, a position in which he proactively engaged the Congresswoman and her office with constituencies, organizations, and citizens throughout southern Arizona;  
Whereas Gabriel Zimmerman organized hundreds of events to allow constituents to meet with Congresswoman Giffords while serving as Director of Community Outreach, and led the organization, planning, and implementation of Congresswoman Giffords’ January 8, 2011 Congress on your Corner event;  
Whereas Gabriel Zimmerman was a 1998 graduate of University High School in Tucson, Arizona, a 2002 graduate of the University of California at Santa Cruz, and a 2006 graduate of Arizona State University, where he received a Masters in social work;  
Whereas prior to joining Congresswoman Giffords’ staff, Gabriel Zimmerman was a social worker assisting troubled youth;  
Whereas Gabriel Zimmerman was an outdoor enthusiast, all-around athlete, and lover of history, who at the time of his death at the age of 30 was engaged to be married, and who was known and respected by countless individuals throughout the Eighth Congressional District;  
Whereas staff serve a vital role in the Congress, allowing the legislative branch to exercise its critical constitutional duties and enabling Members to effectively represent their constituents;  
Whereas over 15,000 individuals are currently serving as Congressional staffers;  
Whereas, on January 8, 2011, Speaker John Boehner stated, in reaction to the Tucson shooting, I am horrified by the senseless attack on Congresswoman Gabrielle Giffords and members of her staff. An attack on one who serves is an attack on all who serve.; and  
Whereas Gabriel Zimmerman was the first Congressional staffer in history to be murdered in the performance of his official duties: Now, therefore, be it  
 
That room HVC 215 of the Capitol Visitor Center is designated as the Gabriel Zimmerman Meeting Room.  
 
Karen L. Haas,Clerk. 
